IN THE COURT OF CRIMINAL APPEALS
                                         OF TEXAS
EX PARTE FLORES, CHARLES DON                                  CAUSE NUMBER WR-64,654-02


                                           ORDER

       The above styled and numbered cause is before this Court on application for writ of

habeas corpus from Applicant’s Capital Murder conviction in Cause No. F9802133-N from the

195th District Court of Dallas County.


       The Court is of the opinion that the video of hypnosis session should be inspected.

Pursuant to TEX. R. APP. P. 34.6(g)(2), the District Clerk of Dallas County is ordered to file the

Exhibit with the Clerk of this Court on or before the 3rd day of February, 2020.


       IT IS SO ORDERED THIS THE 22ND DAY OF JANUARY, 2020.


                      PER CURIAM




EN BANC

DO NOT PUBLISH